Citation Nr: 0922351	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  05-37 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left 
(minor) shoulder impingement syndrome.

2.  Entitlement to increased ratings for a left knee 
disability (currently assigned "staged" ratings of 0 
percent prior to September 18, 2006 and a combined 30 percent 
rating from that date).

3.  Entitlement to increased ratings for a right knee 
disability (currently assigned "staged" ratings of 10 
percent prior to September 18, 2006 and a combined 30 percent 
rating from that date).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1982 to February 1989 and from September 2002 to 
January 2004.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
10 percent rating for a right knee disability and granted 
service connection for a left shoulder impingement syndrome, 
rated 40 percent; a left knee disability, rated 0 percent; 
and a left elbow disability, rated 20 percent.  

The Veteran's March 2005 notice of disagreement (NOD) did not 
include his left elbow.  He mentioned such disability in his 
October 2005 substantive appeal, which was then construed as 
a timely NOD.  A December 2007 statement of the case (SOC) 
addressed the left elbow.  The Veteran has not submitted a 
substantive appeal in the matter (as he was advised was 
necessary);therefore, that matter is not before the Board.

Regarding the left shoulder disability, the rating decision 
on appeal assigned a 40 percent rating under diagnostic code 
(Code) 5201 based on a finding the Veteran was left hand 
dominant.  A December 2007 rating decision assigned a 30 
percent rating, finding that examination showed overall 
improvement.  An August 2008 supplemental SOC (SSOC) 
explained that the 30 percent rating was assigned because the 
left shoulder was the minor shoulder and that 30 percent was 
the maximum rating for limitation of motion of the minor 
shoulder.  (The Veteran has not contested that the left upper 
extremity is the minor one.)

Regarding the knees, the December 2007 rating decision 
recognized additional bilateral knee pathology as service 
connected, and separately rated each knee 20 percent under 
Code 5257, increasing the combined rating for each knee to 30 
percent (20 percent under Code 5257 and 10 percent under Code 
5260), effective September 18, 2006.


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran's 
left (minor) shoulder impingement syndrome been manifested by 
impairment greater than limitation of motion to 25 degrees 
from the side; there is no associated fibrous union or 
nonunion of the humerus, no flail shoulder, and no ankylosis.

2.  Prior to September 18, 2006, the Veteran's left knee 
disability was manifested throughout by full range of motion 
without objective evidence of pain or instability.

3.  From September 18, 2006, the Veteran's left knee 
disability has been manifested by no more than moderate 
instability and X-ray confirmed arthritis; limitation of 
flexion to 45 degrees or less or limitation of extension by 
10 degrees or more is not shown; the knee is not ankylosed.

4.  Throughout prior to September 18, 2006, the Veteran's 
right knee disability was manifested by impairment no greater 
than slight instability; limitation of motion was not shown.

5.  From September 18, 2006, the Veteran's right knee 
disability has been manifested by no more than moderate 
instability and pain with slight (less than compensable) 
reduction in range of motion.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent is not warranted for the 
Veteran's left shoulder impingement syndrome.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 
4.71a; Codes 5200, 5201, 5202 (2008).
2.  Increases in the ratings for the Veteran's left knee 
disability (to exceed the "staged" ratings of 0 percent 
prior to September 18, 2006 and a combined 30 percent from 
that date) are not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 
4.59, 4.71a, Codes 5003, 5256, 5257, 5260, 5261 (2008).

3.  Increases in the ratings for the Veteran's right knee 
disability (to exceed "staged" ratings of 10 percent prior 
to September 18, 2006 and a combined 30 percent from that 
date) are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 4.59, 
4.71a, Codes 5256, 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Regarding the left shoulder and left knee disabilities, as 
noted, this appeal is from the initial ratings assigned with 
a grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  An October SOC, and December 2007 and August 2008 
SSOCs provided notice on the "downstream" issues of 
increased initial ratings, and readjudicated the matters 
after the Veteran had opportunity to respond.  He has not 
alleged that he is prejudiced by a notice defect.  See 
Goodwin v. Peake, 22. Vet. App. 128 (2008).

Regarding right knee disability, by letters in October 2004, 
and July 2008 the Veteran was provided notice of the evidence 
needed to support his claim and advised of his and VA's 
responsibilities in the development of the claim.  The July 
2008 VCAA letter contained the level of specificity set forth 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
claim was thereafter readjudicated.  See August 2008 SSOC.

Regarding VA's duty to assist, all pertinent medical evidence 
has been obtained and associated with the claims file.  The 
Veteran was afforded examinations on behalf of VA in November 
2004 and September 2007.  VA's duty to assist him in these 
matters is met.

Factual Background

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.

A February 1988 rating decision granted service connection 
for the Veteran's right knee disability.  This appeal stems 
from a claim for increase received in September 2004.

A March 2004 (received by the RO in September 2004) office 
visit report reveals that upon physical examination the 
Veteran was in no acute distress.  Left shoulder examination 
showed range of motion limited by pain.  Both knees showed 
laxity on examination of the anterior cruciate ligament 
(ACL).

On November 2004 examination on behalf of VA, the Veteran 
reported that his disabilities did not cause incapacitation, 
and had not resulted in any time lost from work.  He was 
employed as a water meter reader.  Physical examination of 
the left shoulder revealed that he is right hand dominant; 
arthroscopy scars were noted.  Range of motion studies 
revealed 25 degrees of flexion with pain occurring at 25 
degrees, abduction to 45 degrees, internal rotation to 90 
degrees and external rotation to 90 degrees; ranges of motion 
were noted to be additionally limited by pain, with weakness 
and pain being the major functional impact.  Physical 
examination of the right knee two arthroscopy scars.  Range 
of motion was full (0 to 140 degrees).  The left knee had 
medial and lateral scars.  Range of motion was from 0 to 140 
degrees.  Neither knee had any additional range of motion 
limitations [i.e., due to pain, on use].  Drawer and 
McMurray's tests were normal bilaterally.  There was crepitus 
in both knees.  

X-rays of the left shoulder were within normal limits.  X-
rays of the right knee revealed no evidence of a fracture, 
prior right anterior cruciate ligament repair, and minimal 
early spurring of the posterior superior patella.  X-rays of 
the left knee revealed no evidence of fracture, prior left 
anterior cruciate ligament repair, minimal tiny posterior 
spur of the superior posterior patella.  The diagnoses were 
left shoulder impingement with degenerative joint disease 
(DJD); residuals right knee meniscal teal with ligamentous 
laxity; left knee ACL tear with DJD.

VA treatment records from September 2006 to May 2008 include 
a September 2006 orthopedic note which reveals that the 
Veteran was seen for continued complaints of bilateral 
shoulder and knee pain.  He reported that his right knee had 
been persistently painful and that his left knee seemed to be 
more painful since he was deployed in Iraq two years prior.  
He reported that he had a left custom hinged knee brace which 
helped his symptoms.  He reported that his symptoms worsened 
with activity, particularly going down stairs.  He complained 
of giving way which was so severe that it caused him to fall 
a couple of times per day.  He reported that his shoulder 
disability hindered heavy lifting.  Physical examination of 
the upper extremities revealed 0 to 170 degrees of forward 
elevation in both, and nearly the same in abduction; external 
rotation of 45 degrees bilaterally.  Physical examination of 
the lower extremities revealed excellent range of motion in 
both, with no crepitus and no effusion.  Range of motion was 
0 to 135 degrees.  Bilaterally, the Veteran had a 2B Lachman, 
positive pivot shift, negative anterior drawer, and both 
knees were stable to varus and valgus stress.  Imaging 
studies showed minimal osteoarthritic changes.  The examiner 
noted that in order to help the Veteran he was putting in an 
order for a right hinged knee immobilizer.

On September 2007 examination on behalf of VA, the Veteran 
reported that his disabilities impacted his activities of 
daily living, as he experienced impairment with pushing, 
pulling, carrying, lifting, stairs, ladders and uneven 
terrain.  Physical examination of his left shoulder revealed 
no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hyperpigmentation and abnormal texture.  Range of 
motion was 40 degrees of flexion, abduction to 40 degrees, 
internal rotation to 0 degrees and external rotation to 45 
degrees.  It was noted that the left shoulder joint was 
additionally limited by 5 degrees with repetitive use - pain, 
fatigue, weakness, and lack of endurance.  Physical 
examination of the knees revealed that there was no edema, 
effusion, weakness, tenderness, redness, heat, guarding of 
movement and subluxation regarding the right knee.  On the 
left, there was weakness and guarding of movement; however 
there was no edema, effusion, tenderness, redness, heat, or 
subluxation.  Crepitus was noted bilaterally.  Range of 
motion was 0 to 130 degrees in the right knee, and 0 to 90 
degrees in the left knee.  It was noted that in the right 
knee the joint was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  In the left knee, joint function was further 
limited by 5 degrees [additional flexion restriction] due to 
fatigue, weakness, lack of endurance (with incoordination and 
fatigue having the major functional impact).  X-rays revealed 
left shoulder degenerative arthritic changes; right knee 
within normal limits; and the left knee with degenerative 
arthritic changes.

Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the policy of VA to administer the 
law under a broad interpretation, consistent with the facts 
in each case with all reasonable doubt to be resolved in 
favor of the claimant; however, the reasonable doubt rule is 
not a means for reconciling actual conflict or a 
contradiction in the evidence.  38 C.F.R. § 3.102.

Left shoulder:

As noted, the Veteran's left upper extremity is his minor 
extremity.  See 38 C.F.R. § 4.69 [a distinction is made 
between major (dominant) and minor  musculoskeletal groups 
for rating purposes, and only one extremity is to be 
considered major].

Normal range of motion of the shoulders is forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees, external 
rotation to 90 degrees and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.

Disability of the shoulders/arms is rated under 38 C.F.R. 
§ 4.71a, Codes 5200-5203.  As the Veteran's service connected 
left shoulder disability is already rated 30 percent (under 
Code 5201 - the highest evaluation afforded for his minor 
shoulder under such code) the focus is on any applicable 
criteria that provide for a rating in excess of 30 percent. 

Code 5202 provides for ratings in excess of 30 percent for 
the minor shoulder where there is fibrous union or malunion 
of the humerus, or flail shoulder.  

Code 5200 provides for rating based on ankylosis of the 
shoulder.

As the Veteran's left shoulder impingement syndrome is 
currently rated at the maximum rating afforded for the minor 
shoulder under Code 5201 (for limitation of motion of the 
shoulder), the Board must look to other potentially 
applicable codes.  The shoulder is not ankylosed; 
consequently, a 40 percent rating under Code 5200 is not 
warranted.  The disability does not encompass fibrous union 
or nonunion of the humerus or flail shoulder; therefore, a 
rating in excess of 30 percent under Code 5202 is not 
warranted.  If fact, no potentially applicable rating 
criteria provide for a rating in excess of 30 percent for 
left shoulder impingement given the disability picture 
presented (i.e., associated pathology).  Consequently, a 
schedular rating in excess of 30 percent is not warranted.  
Entitlement to extraschedular consideration will be addressed 
below.   

Knees:

The left and right knee disabilities are, each, rated 30 
percent combined based on a formulation of 10 percent under 
Code 5260 and 20 percent under Code 5257.

Ratings under Code 5257 may be combined with ratings under 
Codes 5003, 5010 (for X-ray-confirmed arthritis with less 
than compensable limitation of motion) or, 5260 (limitation 
of flexion) and 5261 (limitation of extension), as such would 
not constitute pyramiding.  38 C.F.R. § 4.71a. 

Code 5257 provides for a 30 percent rating when knee 
impairment manifested by subluxation or instability is 
severe; 20 percent, when moderate; 10 percent, when slight.  
Code 5260 provides for a 0 percent rating when knee flexion 
is limited to 60 degrees, and a 10 percent rating when 
limited to 45 degrees.  Code 5261 provides for a 0 percent 
rating when knee extension is limited by 5 degrees, and a 10 
percent rating when limited by 10 degrees.  38 C.F.R. 
§ 4.71a.  

Rating the disability under Code 5258 (for dislocated 
semilunar cartilage) would be of no benefit to the Veteran, 
as the maximum rating under that Code is 20 percent.  Other 
criteria for rating knee disability (e.g., Codes 5256, 5262) 
are not for consideration as the pathology required 
(ankylosis, malunion or nonunion of tibia and fibula) is not 
shown.  38 C.F.R. § 4.71a.   

Left knee:

Where the rating involves the initial rating assigned with 
the grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  As noted above, 
the RO has assigned staged ratings, and each "stage" will 
be addressed in turn.

Rating prior to September 18, 2006:

The evidence does not support the award of a compensable 
rating for any period of time prior to September 18, 2006.  
On November 2004 VA examination, there were no objective 
factors of limited motion; physical examination was 
essentially unremarkable, and range of motion was within 
normal limits (0 to 140 degrees).  While the Veteran is 
competent to describe his perceived symptoms of left knee 
disability, his reports must be considered in light of 
objective findings noted.  Significantly, the November 2004 
examiner opined that there was no reduction of motion or 
function from fatigue, pain, or weakness.  There is no 
competent evidence to the contrary for this period of time.

Entitlement to a combined rating in excess of 30 percent from 
September 18, 2006:

The Veteran's left knee instability was never during this 
period shown to be more than moderate.  On September 2006 
orthopedic examination it was noted that he used a custom 
hinged brace to alleviate symptoms, and indicated the knee 
was constantly giving way, causing him to fall.  Physical 
examination found the knee to be stable to varus and valgus 
stress; however, given that a brace was provided for 
stability, the disability picture may reasonably be found 
characteristic of moderate (but not greater) 
subluxation/instability, warranting a 20 percent, but no 
higher, rating under Code 5257.

Active painless extension of the Veteran's left knee has 
never been reported as less than full (to 0 degrees), and 
active painless knee flexion is not shown to have been less 
than to 90 degrees.  Consequently, restrictions of left knee 
motion are less than compensable under Codes 5260, 5261.  As 
noted, the RO assigned a 10 percent rating under 5260 for 
limitation of motion; however, the Board notes that the 
Veteran's left knee X-ray findings show degenerative joint 
disease which would warrant a 10 percent (maximum when 
limitations of flexion and extension are to less than a 
compensable degree) rating under Code 5003 for arthritis with 
painful motion.

Combination of a 20 percent rating under Code 5257 and a 10 
percent rating under Codes 5003, results in a combined rating 
of 30 percent for the Veteran's service connected left knee 
disability.  See 38 C.F.R. § 4.25.  As noted above, no 
applicable criteria provide for a schedular rating in excess 
of the currently assigned 30 percent given the disability 
picture presented.  

Right knee:

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here the RO has assigned 
"staged" ratings based on such findings.


Entitlement to a rating in excess of 10 percent prior to 
September 18, 2006:

The Veteran's right knee disability has been rated 10 percent 
under Code 5257 (for instability) for this period of time.  
On November 2004 examination on behalf of VA, ranges of 
motion were normal, as were tests for instability.  
Furthermore, arthritis was not shown.  Clearly, there is no 
basis for assigning a rating in excess of 10 percent under .

Entitlement to a combined rating in excess of 30 percent from 
September 18, 2006:

The Veteran's right knee instability is never during this 
period shown to have been more than moderate.  On September 
2006 orthopedic examination it was noted that the examiner 
would be ordering the Veteran a custom made hinged knee brace 
to alleviate symptoms, as he reported that his knee 
constantly gave way, causing him to fall.  Consequently, even 
though physical examination found the right knee stable to 
varus and valgus stress (indicating no instability), given 
the order for a brace, the disability picture may reasonably 
be found characteristic of moderate (but not greater) 
subluxation/instability, warranting a 20 percent, but no 
higher, rating under Code 5257.

Active painless extension of the Veteran's right knee has 
never been reported as less than full (to 0 degrees), and 
active painless knee flexion has not been shown to have been 
less than to 130 degrees (on September 2007 VA examination).  
Consequently, restrictions of right knee motion have been 
than compensable under Codes 5260, 5261.  Given the 
limitation shown, a 10 percent rating may be assigned by 
analogy, and with consideration of 38 C.F.R. § 4.7, to Codes 
5010, 5003 (for arthritis shown on x-ray, with limitation of 
motion that is less than compensable under the diagnostic 
codes for rating based on limitation of motion).  

Combining  the 20 percent rating under Code 5257 with the 10 
percent rating under Codes 5003, 5010 results in a combined 
rating of 30 percent for the Veteran's service connected 
right knee disability.  See 38 C.F.R. § 4.25.  As noted 
above, no applicable criteria provide for a combined 
schedular rating in excess of the currently assigned 30 
percent given the disability picture presented.  

Extraschedular consideration:

Nothing in the record suggests that the schedular criteria 
are inadequate for rating any of the disabilities at issue.  
The manifestations and functional impairment shown are fully 
encompassed by the schedular criteria under the assigned 
diagnostic codes.  Furthermore, the disability picture 
presented by the left shoulder and bilateral knee 
disabilities is not shown to be exceptional.  The Veteran is 
able to walk and lift objects (albeit with weight 
restrictions),.  Factors reflecting an exceptional disability 
picture, such as marked interference with employability are 
not shown or alleged (the Veteran is retired).  Consequently, 
referral for extaschedular evaluation under 38 C.F.R. § 3.321 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

A rating in excess of 30 percent for a left shoulder 
impingement syndrome is denied.

Ratings in excess of 0 percent prior to September 18, 2006 
and a combined 30 percent rating from that date for left knee 
disability are denied.

Ratings in excess of 10 percent prior to September 18, 2006 
and a combined 30 percent from that date for right knee 
disability are denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


